Citation Nr: 0808760	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-10 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a cervical spine 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from August 1979 to June 1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 2006, the Board remanded this case.


FINDINGS OF FACT

1.  In a December 1982 decision, the RO denied service 
connection for a neck injury.  A notice of disagreement was 
not received within the subsequent one-year period.

2.  In a June 1989 decision, the RO determined that new and 
material evidence had not been received to reopen the claim 
of service connection for a neck injury.

3.  Evidence submitted since the RO's June 1989 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's December 1982 and June 1989 decisions are final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006).

2.  New and material evidence has not been received since the 
RO's June 1989 decision; thus, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006), 38 C.F.R. § 
3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in September 2002 was sent to the claimant.  
Thereafter, additional VCAA notification was sent in November 
2006.  The VCAA letters cumulatively fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

In addition, as this case involves new and material evidence, 
the Board notes that the November 2006 VCAA notification 
satisfied the directives of Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. 
§ 3.326.

The November 2006 VCAA letters also informed the veteran 
regarding the appropriate disability rating or effective date 
to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).


New and Material Evidence

In a December 1982 rating decision, the RO denied service 
connection for a neck injury.  The rating decision noted that 
the veteran was seen during service with complaints of 
subjective neck pain, allegedly after an automobile accident; 
however, the post-service VA examination revealed no residual 
functional abnormality.  A notice of disagreement was not 
received within the subsequent one-year period.  Therefore, 
the RO's December 1982 rating decision is final.  38 U.S.C.A. 
§ 7105.  In May 1989, the veteran again indicated that he 
wanted service connection for a neck disability.  A June 1989 
RO decision denied the claim on the basis that new and 
material evidence had not been received so the claim was not 
reopened.  Since the prior final denial, no additional 
evidence had been submitted.  The veteran did not appeal that 
determination and it became final.  38 U.S.C.A. § 7105.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In December 2001, correspondence was received from the 
veteran in which he indicated that he wanted service 
connection for residuals of an inservice neck injury.  Thus, 
the claim was received after August 29, 2001.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In this case, there was no current neck 
disability.  At the time of the June 1989 prior denial, the 
elements of a current disability and a competent nexus to 
service were lacking.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of VA and private medical records.  The private medical 
records do not pertain to a back disability.  Thus, they are 
not relevant.  

The VA medical records include VA outpatient and inpatient 
treatment as well as a VA examination report.  

In September 1998, it was noted that the veteran had been 
assaulted.  X-rays of the cervical spine revealed minimal 
degenerative changes including anterior spurring at C6 and 
C7.  There was no information regarding etiology.  

In September 2002, the veteran reported having neck pain and 
stiffness and he was afforded x-rays.  These September 2002 
x-rays revealed degenerative changes of the lower cervical 
vertebrae, C6 and C7; and "consider" old fracture, mild 
compression deformity, body of C6 and C7.  This record did 
not identify when any old fracture or compression deformity 
began or the etiology of any current degenerative changes or 
those abnormalities.  In March 2003, it was noted that the 
veteran had arthritis.  There was no information regarding 
etiology.  

In December 2003, the veteran was afforded a VA examination.  
The inservice report of neck pain and the alleged motor 
vehicle accident were noted.  In addition, the examiner 
stated that a July 2003 CAT scan of the neck was normal.  
Physical examination of the neck and x-rays yield a diagnosis 
of degenerative joint disease of the lower cervical vertebra 
C6 and C7 with a mild compression deformity body in C6 
vertebra.  The examiner opined that it was less likely as not 
that the veteran's degenerative joint disease in his cervical 
spine was secondary to the motor vehicle accident in 1982 as 
the veteran had generalized arthritis in his knees and hands.  
He had Heberden's nodules which were a sign of osteoarthritis 
and these were not related to any military experience.  There 
was no record of any treatment to demonstrate a long-term 
problem as well as the fact that the veteran had an alcohol 
abuse and cocaine problem, which contributed to joint 
degeneration.  

The additional evidence is not new and material.  Although 
the veteran currently has a cervical spine disability, the 
new evidence does not include any competent evidence relating 
this disability to service.  The veteran's contentions that 
he has a neck disability which is due to an inservice injury 
are duplicative of his contentions made at the time of the 
prior final denial.  Further, unsupported lay statements, 
even if new, do not serve as a predicate to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

Laypersons are not competent to give a medical opinion as to 
diagnosis or causation.  Therefore, statements to that effect 
are not new and material evidence, see Vargas-Gonzalez v. 
West, 12 Vet. App. 321 (1999), and are insufficient to reopen 
the claim.  See Savage v. Gober, 10 Vet. App. 488 (1997); 
Moray.

Thus, the evidence is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim.  It duplicates evidence previously of record.  
Although the diagnoses of current disability are new, as 
noted, they are not material as they have not been 
etiologically related to service.  Rather, this evidence 
includes a VA medical opinion which states that current 
diagnoses are not related to service.  This opinion clearly 
does not support the veteran's claim and does not cure the 
defect of the absence of a competent nexus to service.  

New and material evidence has not been received since the 
RO's June 1989 decision; thus, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.



ORDER

The application to reopen the claim of service connection for 
a cervical spine disability is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


